           Case 1:19-cv-11961-VSB Document 11 Filed 08/10/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSEPH ERCOLE,                                                                         8/10/2020

                                   Plaintiff,

                       -against-                                     19-CV-11961 (VSB)

 ROBERT WILKIE, SECRETARY, U.S.                                     ORDER OF SERVICE
 DEPARTMENT OF VETERANS AFFAIRS;
 MERIT SYSTEMS PROTECTION BOARD,

                                   Defendants.

VERNON S. BRODERICK, United States District Judge:

       Plaintiff brings this pro se action, alleging that his federal employer discriminated against

him based on his protected characteristics and seeking review of personnel decisions that he

appealed to the Merit Systems Protection Board. By order dated March 27, 2020, the Court

directed Plaintiff to amend his complaint to cure its deficiencies.1 Plaintiff filed an amended

complaint (ECF No. 7), and on July 9, 2020, submitted the exhibits for his amended complaint

(ECF No. 9), because the exhibits he initially submitted were illegible.

                                            DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)).




       1
        By order dated January 27, 2020, the Court granted Plaintiff’s request to proceed in
forma pauperis.
          Case 1:19-cv-11961-VSB Document 11 Filed 08/10/20 Page 2 of 4




        Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that the

summons and complaint be served within 90 days of the date the complaint is filed, Plaintiff is

proceeding IFP and could not have served the summons and the amended complaint until the

Court reviewed the amended complaint and ordered that a summons be issued. The Court

therefore extends the time to serve the amended complaint until 90 days after the date the

summons is issued. If the amended complaint is not served within that time, Plaintiff should

request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012)

(holding that it is the plaintiff’s responsibility to request an extension of time for service); see

also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding

IFP] provides the information necessary to identify the defendant, the Marshals’ failure to effect

service automatically constitutes ‘good cause’ for an extension of time within the meaning of

Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants Robert Wilkie, Secretary, U.S.

Department of Veterans Affairs, and the Merit Systems Protection Board through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for each of these defendants. The Clerk of Court is

further instructed to issue a summons and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.



                                                   2
           Case 1:19-cv-11961-VSB Document 11 Filed 08/10/20 Page 3 of 4




         The Clerk of Court is further instructed to: (1) issue a summons and deliver to the

Marshals Service a copy of this order and all other paperwork necessary for the Marshals Service

to effect service on Defendants Robert Wilkie, Secretary, U.S. Department of Veterans Affairs,

and the Merit Systems Protection Board; and (2) mark the box on the USM-285 form labeled

“Check for service on U.S.A.”

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     August 10, 2020
           New York, New York

                                                           VERNON S. BRODERICK
                                                           United States District Judge




                                                  3
Case 1:19-cv-11961-VSB Document 11 Filed 08/10/20 Page 4 of 4




            DEFENDANTS AND SERVICE ADDRESSES


    Robert Wilkie, Secretary
    U.S. Department of Veterans Affairs
    810 Vermont Ave, NW
    Washington, DC 20420

    Merit Systems Protection Board
    26 Federal Plaza
    Room 3137-A
    New York, NY 10278-0022
